Title: To George Washington from Benjamin Tallmadge, 21 February 1783
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Greenfield Feby 21st 1783
                        
                        I am happy in having occasion to Congratulate Your Excellency on the Success which attended a Part of my
                            Detachment yesterday, in Capturing one of the Enemy’s armed Vessels on the Sound—In my Letter of the 20th ulto I had the
                            honor to inform Your Excellency that an attempt had been made to board one of the Enemy’s Gallies; since which, for some
                            reasons, she has been hauled up at Huntington & her Crew has left her. The Detection of many boats belonging to
                            this Shoar, has induced the Enemy to employ their armed Vessels in the Trade. Several Loads of fat Beeves have been taken
                            from this Shoar under Cover of their Guns.
                        About ten Days ago I was informed that one of the Enemies Privatiers had landed a Corse Quantity of English
                            Goods near Stratford, & that she was soon to return & receive a Cargoe of Beef. As this Vessel was one of
                            the principal Cruziers in the Sound, & had been largely used in Trade, I tho’t it my Duty if possible to prevent
                            her doing further mischief. Accordingly a Detachment of forty five men from the Light Infantry of the Legion, under the
                            orders of Lieuts. Rhea & Hawly Together with Capt. Brewsters’ Boats Crew of Continental Troops, were held ready
                            for service. Yesterday the Enemies Vessel was discovered near Stratford Point when at 2 oClock P.M. the Troops were
                            imbarked in a fast sailing Vessel prepared for that purpose, which was Commanded by Capt. Hubbel, & at 4. P.M.
                            they came up with her, when She gave a Discharge of her Cannon followed by her Swivles & Murquetry, (our Troops
                            being concealed) ’till both Vessels met, then the Troops rose, gave the Enemy one Discharge of musquetry, &
                            boarded them with fixed Bayonets. The Captain of the Privatier was killed and only three or four of his men were wounded,
                            two of them supposed more fatally wounded. Tho’ Capt. Hubbel’s Vessel was much damaged in the Hull, Spars &
                            Rigging, yet not a man on board was killed or wounded. Capt. Brewster who Commanded the Troops, as well as the other
                            officers and soldiers on board, deserve Commendation for the Spirit and Zeal with which this Service has been performed.
                            The Privatier is called the Three Brothers, was commanded by Capt. Johnstone, mounting eleven Carriage Guns, four Swivles,
                            twenty five Stand of small arms, & navigated by twenty one men. The Prize now lies at Black rock under a Guard,
                            & we shall be glad of your Excellency’s Order of Condemnation upon her. As there has been a Particular agreement
                            between Captain Hubbel & myself respecting the Proportion of the Prizes to be drawn by the Vessel & the
                            Troops, I shall thank Your Excellency to leave the Division to us.
                        The Prisoners who are able to march (except two Negroes left with Capt. Hubbel) are on their way to Camp.
                        I cannot but hope those successful Attempts will have good Effects, and in some measure answer your
                            Excellency’s wishes to prevent the illicit Trade. I have enclosed a Protection from Admiral Digby taken on board the
                            Prize, which proves that the same Vessel was not long since loaded with Stock in Connecticut River. I have the Honor to
                            be, With great Regard, Sir, Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge
                        
                        
                            P.S. Previous to the taking of Capt. Johnstone, he had Captured one of our boats with a Crew of
                                Continental Troops, who found a happy release.
                            Last friday Col. Thompson’s Corps left Huntington, and marched Westward—They halted at Jamaica, but it is
                                conjectured that they are soon to embark for the W. Indies.
                        
                        
                            B.T.
                        
                    